May 23, 2011 U.S. Securities and Exchange Commission F Street, N.E. Washington, DC 20549 RE: VANGUARD VARIABLE INSURANCE FUNDS (THE TRUST) FILE NO. 33-32216 Ladies and Gentlemen: Enclosed is the 56th Post-Effective Amendment to the Trust's Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(2) under the Securities Act of 1933. The purpose of this amendment is to register Vanguard Conservative Allocation Portfolio and Vanguard Moderate Allocation Portfolio, both a new series of the Trust. Pursuant to Rule 485(a)(2) under the Securities Act of 1933, we have designated an effective date of August 8, 2011. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-1538. Sincerely, Judith L Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Mark Cowan, Esq. U.S. Securities and Exchange Commission
